DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 25 July 2022, which papers have been made of record.
Claims 1-21 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 25 July 2022.  These drawings are objected.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the subject matter presented in new Figures 35-37 present new matter.  While the examiner appreciates the clarifying details provided in the newly presented Figures, they provide greater specificity than finds support in the original text and Figures with respect to the jig.  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The examiner notes that originally filed paragraph [0119] teaches how the jig may be used as part of method illustrated in the flowchart of Figure 26.  The examiner agrees with Applicant that there is support in the Specification as filed for the claimed jig and leg, however the detailed geometry is new matter.  The examiner would accept, for example, a replacement Figure 1 including a box representing the jig 3500 and a leg 3700 extending therefrom.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 does not conclude with a period.  Appropriate correction is required.
Specification
The amendment filed 25 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended paragraphs [ 0113] and [0114] are directed to the geometry of newly presented figures, which are themselves objected as presenting new matter.  Although some of the functions of the recited jig and leg are described in originally filed paragraph [0119], the new paragraphs provide more detail than was originally filed such that it is not possible for the examiner to ascertain that the amended text was possessed by Applicant at the time of original filing.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 11, 12, 13, 14, 16, and 17 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one having ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how one having ordinary skill in the art would determine whether an opening not positioned at exactly the same level is “substantially” the same level.
Claim 15 depends from claim 13, and therefore is rejected for at least the reasons presented above with respect to claim 13.
Claims 17-18 depends from claim 16, which depends indirectly from 13, and therefore is rejected for at least the reasons presented above with respect to claim 13.
Claim 17 recites “wherein the jig the line formed is substantially level.”  It is unclear if there are extraneous words or if the claim is missing words, however the claim is unclear.  As best understood by the examiner, the claim requires that the line is “substantially” level.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,090,644 to Lenker (hereinafter “Lenker”) in view of United States Patent 6,774,308 to Troyen (hereinafter “Troyen”).
Regarding claim 1, Lenker discloses a method for mounting an electrical box to a structural element (wall or floor; see Col. 1, lines 6-10) of a building, the method comprising: providing an opening in a structural element (unnumbered opening in 20; see Fig. 6); passing a tubular portion (main body of member near flange 11; see Fig. 6) associated with an electrical box (contemplated as suitable for use with electrical conduits; see Col. 1, lines 12-18]) through the opening in the structural element (20), the tubular element further comprising: a first end (lower end towards flange 11); and a second free end (upper end with respect to Fig. 6) having a flange (at 15, 16) with slots therein to form flexible fingers (13); and locking the tubular portion in position with respect to the structural element (20) by forcing the flexible fingers inwardly (flexible fingers 13 bias outwardly; see Col. 3, lines 64-68) as the tubular element passes through the opening in the structural element and allowing the flexible fingers to spring outwardly as the second free end passes through the opening in the structural element (20).  Lenker is silent regarding how the opening is formed.
Lenker does not explicitly disclose that the opening in the structural element is formed by drilling.  However, it is known in the art of electrical conduits to form such openings by drilling.  For example, Troyen teaches forming a hole in a structure (11) by drilling the hole (20; see Col. 3, lines 36-38).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Lenker to include a step of forming a hole in the structure in a conventional manner, such as by drilling, as taught by Troyen. (See MPEP 2143(A)). The resulting method would reasonably expected to perform in the manner taught by Lenker without modification of the principles of operation of Lenker.  Lenker is silent regarding how the opening is formed, and is understood to permit any conventional technique for forming the opening without modification of the teachings of Lenker.
Thus, the combination of Lenker and Troyen teaches the limitations of claim 1.
Claims 6-8
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lenker and Troyen as applied to claim 1 above, and further in view of United States Patent 6,521,833 to DeFreitas (hereinafter “DeFreitas”).
Regarding claim 6, the combination of Lenker and Troyen teaches the limitations of claim 1, however the combination does not explicitly disclose affixing the tubular portion to the electrical box.
DeFreitas teaches an electrical box (junction box 11, including housing 10) connected to a plurality of conduits (8).  The conduits are illustrated as including the plurality of flexible fingers (31-34) which prevent the conduits from being removed from the housings (see Col. 4, lines 16-27).  DeFreitas teaches that the conduits may be affixed to the electrical box (see Fig. 4 and Col. 4, lines 16-23) to connect the conduits to the electrical box.
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lenker and Troyen to include a step of affixing the tubular elements to an electrical box, such as the conventional electronic box taught by DeFreitas. (See MPEP 2143(A)).  The resulting method would predictably position the conduit through a structural member in a predictable manner without modification the principles of operation.  Lenker teaches that its conduits may be used for electrical conduits which are convenient for mounting to an opening (Col. 1, lines 13-18), and a person having ordinary skill in the art would reasonably expect that the conduit could be similarly mounted or affixed to an electrical box without modification.
Thus, the combination of Lenker, Troyen, and DeFreitas teaches the limitations of claim 6.
Regarding claim 7, the combination of Lenker, Troyen, and DeFreitas teaches the limitations of claim 6, and further Lenker teaches that the tubular portion is constructed to connect to the electrical box (see Col. 1, lines 13-18; contemplated as useful for an electrical conduit).
Regarding claim 8, the combination of Lenker, Troyen, and DeFreitas teaches the limitations that the tubular element (8) interacts with the electrical box (11, including housing 10) and supports the electrical box (see Fig. 7; provides support preventing electrical box from contacting inner conduit 60).
Claims 2-3 and 5
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lenker and Troyen as applied to claim 1 above, and further in view of United States Patent 6,241,199 to Ismert (hereinafter “Ismert”).
Regarding claim 2, the combination of Lenker and Troyen teaches the limitations of claim 1, however the combination does not explicitly disclose placing a sleeve over the tubular portion, the sleeve being of a material that resists puncture by a fastener.  However, it is known in the art of connectors to provide sleeves around the tubular portion.
Ismert teaches a conduit (31) which extends through a structural element (1).  The conduit may be provided with a protective sleeve (4, 5) to provide protection to the conduit (see Col. 4, lines 27-41), reducing the opportunity for damage to the conduit (see preamble of claim 1, Col. 5, lines 35-41).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lenker and Troyen to provide a protective sleeve member, such as the sleeve taught by Ismert, to protect the conduit. (See MPEP 2143(C)). The resulting method would predictably reduce the opportunity for the tubular portions to be damaged.
Thus, the combination of Lenker, Troyen, and Ismert teaches the limitations of claim 2.
Regarding claim 3, the combination of Lenker and Troyen teaches the limitations of claim 1, however the combination does not explicitly disclose placing a sleeve over the tubular portion, the sleeve being of a metallic material.  However, it is known in the art of connectors to provide sleeves around the tubular portion.
Ismert teaches a conduit (31) which extends through a structural element (1).  The conduit may be provided with a protective sleeve (4, 5) comprising a metallic portion (11) to provide protection to the conduit (see Col. 4, lines 27-41), reducing the opportunity for damage to the conduit (see preamble of claim 1, Col. 5, lines 35-41).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Lenker and Troyen to provide a protective sleeve member comprising metal, such as the sleeve taught by Ismert, to protect the conduit. (See MPEP 2143(C)). The resulting method would predictably reduce the opportunity for the tubular portions to be damaged.
Thus, the combination of Lenker, Troyen, and Ismert teaches the limitations of claim 3.
Regarding claim 5, the combination of Lenker and Troyen discloses the limitations of claim 1, however the combination does not explicitly disclose placing a sleeve over the tubular portion, the sleeve being of a composite material.  However, it is known in the art of connectors to provide sleeves around the tubular portion.
Ismert teaches a conduit (31) which extends through a structural element (1).  The conduit may be provided with a protective sleeve (4, 5) of a composite material (plastic portions 12; metal portions 11; see Col. 4, lines 30-32) to provide protection to the conduit (see Col. 4, lines 27-41), reducing the opportunity for damage to the conduit (see preamble of claim 1, Col. 5, lines 35-41).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lenker and Troyen to provide a protective sleeve member for a composite material, such as the sleeve taught by Ismert, to protect the conduit. (See MPEP 2143(C)). The resulting method would predictably reduce the opportunity for the tubular portions to be damaged.
Thus, the combination of Lenker, Troyen, and Ismert teaches the limitations of claim 5.
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lenker and Troyen as applied to claim 1 above, and further in view of United States Patent Application Publication 2016/0160410 to Zhang et al. (hereinafter “Zhang”).
Regarding claim 4, the combination of Lenker and Troyen teaches the limitations of claim 1, however the combination does not explicitly disclose placing a sleeve over the tubular portion, the sleeve being of a ceramic material.  However, it is known in the art of elongate tubular members to provide ceramic sleeves around the tubular portion.
Zhang teaches a sleeve for protecting elongated members (see abstract). The sleeve (10) may comprise a material such as a ceramic (see paragraph [0029]), which may be suitable for heat resistance and abrasion resistance, protecting the tubular member (see paragraph [0027]).  Providing the sleeve may provide protection from abrasive debris and liquid contaminants, for example (see paragraph [0027]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lenker and Troyen to provide a protective sleeve of a ceramic material, as taught by Zhang. (See MPEP 2143(C)).  One having ordinary skill in the art would reasonably expect that the use of a protective sleeve would advantageously provide improved protection relative to the environment that the connector is located in, such as from abrasive debris and liquid contaminants.  Zhang advantageously teaches that conventional ceramic material would advantageously provide heat resistance and abrasive resistance where such damages are a concern.
Thus, the combination of Lenker, Troyen, and Zhang teaches the limitations of claim 4.
Claims 9-11 and 19-20
Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Lenker in view of Troyen and further in view of United States Patent 4,557,033 to Champoux (hereinafter “Champoux”).
Regarding claim 9, Lenker discloses a method of wiring an edifice, the method comprising: providing an opening in a structural element (unnumbered opening in 20; see Fig. 6); passing a tubular portion (main body of member near flange 11; see Fig. 6) through at least one of the structural elements (20; see Fig. 6), locking the tubular portion (10) in a position with respect to the at least one of the structural elements (20; locked by flexible fingers 13 biasing outwardly relative to opening; see Col. 3, lines 64-68); passing a tubular portion associated with an electrical box (contemplated as suitable for use with electrical conduits; see Col. 1, lines 12-18]) through the structural element; the tubular portion further comprising a free end (upper end with respect to Fig. 6) having a flange (at 15, 16) with slots therein to form flexible fingers (13); and locking the tubular portion associated with the electrical box in position with respect to the structural element (20) using the plurality of flexible fingers (flexible fingers 13 bias outwardly; see Col. 3, lines 64-68).  Lenker is silent regarding how the opening is formed.
Lenker does not explicitly disclose that the opening in the structural element is formed by drilling.  However, it is known in the art of electrical conduits to form such openings by drilling.  For example, Troyen teaches forming a hole in a structure (11) by drilling the hole (20; see Col. 3, lines 36-38).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Lenker to include a step of forming a hole in the structure in a conventional manner, such as by drilling, as taught by Troyen. (See MPEP 2143(A)). The resulting method would reasonably expected to perform in the manner taught by Lenker without modification of the principles of operation of Lenker.  Lenker is silent regarding how the opening is formed, and is understood to permit any conventional technique for forming the opening without modification of the teachings of Lenker.
The combination of Lenker and Troyen does not explicitly disclose that the structural element is a plurality of structural elements.  However, it is known in the art of conduits to provide composite or laminated structural elements.
For example, Champoux teaches such structural elements.  Champoux teaches a plurality of structural elements (82, 84) adjacent each other (see Fig. 2) through which an opening may be drilled (86, 88; see Col. 7, lines 63-65).  A cylindrical, tubular member (74) is provided and extended through the hole through the plurality of structural elements (see Fig. 2). Champoux teaches the tubular member may be used to ensure that the size of the openings between the structural member are nearly the same (see abstract).
It would have been obvious to and within the level of ordinary skill in the art to modify the method taught by the combination of Lenker and Troyen to provide multiple structural elements adjacent to each other, as taught by Champoux. (See MPEP 2143(A)). The resulting method would predictably result in positioning the tubular member taught by Lenker through an opening through at least one structural element and through another of the at least one structural element without modification of the principles of operation.  One having ordinary skill in the art would reasonably predict that applying the method of Lenker and Troyen to multiple adjacent structural members would operate in the same manner as a single structural member.
Thus, the combination of Lenker, Troyen, and Champoux teaches the limitations of claim 9.
Regarding claim 10, the combination of Lenker, Troyen, and Champoux teaches the limitations of claim 9, and further Troyen teaches passing wire (22; Col. 3, line 46) through the plurality of openings (20) in the structural element (11).
Regarding claim 11, the combination of Lenker, Troyen, and Champoux teaches the limitations of claim 9, and further Champoux teaches that drilling an opening in a plurality of structural elements (82, 84) includes placing the openings (86, 88) at substantially the same level in each of the plurality of structural elements (see Col. 7, lines 63-65; see Fig. 2).
Regarding claim 19, the combination of Lenker, Troyen, and Champoux teaches the limitations of claim 9, and further Champoux teaches placing a tubular portion (74) in each of the openings (86, 88) that will have a wire passing therethrough. Lenker teaches that the conduit may be an electric conduit (see Col. 1, lines 12-15), and that a further conduit (21) may be provided through the conduit (see Fig. 6). Troyen teaches running wire (22) through the tubular portions (see Col. 3, line 46), such that the wire would be expected to be run through the tubular portions taught by the combination.
Regarding claim 20, the combination of Lenker, Troyen, and Champoux teaches the limitations of claim 9, and further Champoux teaches placing a tubular portion (74) in each of the openings (86, 88) in the plurality of structural elements (82, 84); connecting adjacent openings with an elongated tube (74) to form a pathway between tubular elements (74; extends between tubular openings in the structural elements). Lenker teaches that the conduit may be an electric conduit (see Col. 1, lines 12-15), and that a further conduit (21) may be provided through the conduit (see Fig. 6).  Troyen teaches running wire (22) through the tubular elements and elongated tubes (see Col. 3, line 46; wires pass through tubular element in structural element and the elongate tube 32).  Troyen further teaches that the tubular portion may further define a plurality of passages (34, see Fig. 3) through which wires may be passed.
Claim 13 and 15-18
Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lenker and Troyen as applied to claim 1 above, and further in view of United States Patent 7,845,089 to Lavalle (hereinafter “Lavalle”).
Regarding claim 13, the combination of Lenker and Troyen teaches the limitations of claim 1, however the combination is silent regarding employing a jig to place the openings at substantially the same level. Troyen is understood to be silent regarding the use of a jig to perform the drilling. However, it is known in the art of forming holes to use jigs.
For example, Lavalle teaches using a placement jig (162) defining an opening (170) corresponding to a cutting tool (174) to facilitate cutting a hole in a structural member (178; Col. 9, lines 48-56).  The use of the placement jig ensures that the cutting tool is aligned as desired with the opening to be formed in the structural member (see Col. 3, lines 10-23). 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lenker and Troyen to include using a jig to ensure that the openings are placed and aligned as desired in the structural elements, as taught by Lavalle. (See MPEP 2143(C)).  The resulting method would be reasonably expected to ensure that the drilling tool is aligned in a desired manner when forming the holes.  A person having ordinary skill in the art would reasonably expect that the jig illustrated by Lavalle could be used to center a conventional drill about the desired drilling location, for example, where the drill bit is sized to fit through the passage 170 shown in Figure 23 of Lavalle.  Each of Troyen and Lavalle teaches that the openings through the structural elements extend perpendicularly relative to the plane defined by the structural elements.
Thus, the combination of Lenker, Troyen, and Lavalle teaches the limitations of claim 13.
Regarding claim 15, the combination of Lenker, Troyen, and Lavalle teaches the limitations of claim 13, and further Lavalle teaches that that it is known in the art of jig placement to provide a device (level 94 of equivalent jig; see col. 8, lines 6-17) for following a line, the line formed a set distance from a reference point (use of conventional levels understood to follow a line correspond with line coplanar with level floor or ground).  It would have been obvious and within the level of ordinary skill in the art to provide such a level to ensure that the jig is positioned levelly relative to the ground on the structural element.
Regarding claim 16, the combination of Lenker, Troyen, and Lavalle teaches the limitations of claim 15, and further Lavalle teaches forming a line on the structural elements are at substantially the same difference above a floor (Lavalle teaches using the level to position the jig components relative to the structural element at a desired position, which could be understood to be relative to the floor).
Regarding claim 17, the combination of Lenker, Troyen, and Lavalle teaches the limitations of claim 16, and further Lavalle teaches that the jig the line formed is substantially level (using level 94).
Regarding claim 18, the combination of Lenker, Troyen, and Lavalle teaches the limitations of claim 16, and further Lavalle teaches that the jig includes a feature (horizontal surfaces of equivalent jig 86, shown in Fig. 12; horizontal surfaces in jigs 112, see Fig. 14) for aligning to the line formed on a structural element.
Claim 12
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lenker, Troyen, and Champoux as applied to claim 9 above, and further in view of United States Patent 7,845,089 to Lavalle (hereinafter “Lavalle”).
Regarding claim 12, the combination of Lenker, Troyen and Champoux teaches the limitations of claim 9, however the combination is silent regarding employing a jig to place the openings at substantially the same level.  However, it is known in the art of forming holes to use jigs.
For example, Lavalle teaches using a placement jig (162) defining an opening (170) corresponding to a cutting tool (174) to facilitate cutting a hole in a structural member (178; Col. 9, lines 48-56).  The use of the placement jig ensures that the cutting tool is aligned as desired with the opening to be formed in the structural member (see Col. 3, lines 10-23). 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lenker, Troyen, and Champoux to include using a jig to ensure that the openings are placed and aligned as desired in the structural elements, as taught by Lavalle. (See MPEP 2143(C)).  The resulting method would be reasonably expected to ensure that the drilling tool is aligned in a desired manner when forming the holes.  A person having ordinary skill in the art would reasonably expect that the jig illustrated by Lavalle could be used to center a conventional drill about the desired drilling location, for example, where the drill bit is sized to fit through the passage 170 shown in Figure 23 of Lavalle.  Further, Champoux teaches that the openings (86, 88) share a central longitudinal axis through the structural elements (see Fig. 2) such that one having ordinary skill in the art would expect that the openings are at a substantially equal distance from an exposed edge of the structural elements (82, 84).
Thus, the combination of Lenker, Troyen, Champoux, and Lavalle teaches the limitations of claim 12.
Claim 21
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lenker, Troyen, and Champoux as applied to claim 20 above, and further in view of United States Patent 5,248,850 to Laney (hereinafter “Laney”).
Regarding claim 21, the combination of Lenker, Troyen, and Champoux teaches the limitations of claim 20, however the combination does not teach spring loading the tubes so that the length can be shortened.  However, it is known in the art of conduits to provide spring loaded tubes.
For example, Laney teaches an electrical box connector (see title) defining a tubular member (17).  The tubular member may be provided telescoping portions (see Col. 3, lines 42-49) which are provided with a spring member (29).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lenker, Troyen, and Champoux to substitute a tubular member taught by Lenker (conduit 21, see Fig. 6) or a tubular member taught by Troyen (32 or 56) with another and conventional tubular member, such as the telescoping tubular member taught by Laney. (See MPEP 2143(A)). The resulting method would predictably operate as another tubular member, regardless of the construction of the tubular member.  One having ordinary skill in the art would reasonably expect that use of a telescoping tubular member would allow the tubular portion to extend through structural elements such as those taught by Champoux depending on the respective thickness.
Thus, the combination of Lenker, Troyen, Champoux, and Laney teaches the limitations of claim 21.
Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 14, the prior art of record does not explicitly disclose or fairly teach that “drilling an opening in a plurality of structural elements includes employing a jig to place the openings at substantially the same level in each of the plurality of structural elements” and “the jig fitted with a le, the length of the leg adjustable so that a plurality of openings in the structural elements are at” … ”the same distance above a floor,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Drawings
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
The detail presented in the new figures 35-37 exceeds the support provided in the originally filed claims and paragraph [0026] of the Specification as originally filed.  The examiner recommends, instead, schematically describing the recited jig and leg as boxes inserted in, for example, previously presented Figure 2, without the addition of the newly presented matter of Figures 35-37.
Claim Rejections - 35 USC § 112
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
Claims 11-18 were previously rejected for reciting the term of degree “substantially.” Applicant cites the MPEP at 2173.05(b)(D) to support the assertion that the term “substantially” is definite.
The examiner respectfully disagrees.  While the MPEP instructs that “the use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite” (see MPEP 2173.05(b)), the MPEP further instructs that the examiner should determine whether the specification provides some standard for measuring that degree (see MPEP 2173.05(b)(I).  
The cited section of the MPEP does not provide unconditionally that the use of the term “substantially” is definite in claim language.  (see MPEP 2173.05(b)(D), courts finding definiteness in view of guidelines contained in the specification.  The MPEP instructs that an applicant may overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure.”  The examiner maintains the position that Applicant’s Response does not point the examiner to such evidence, but notes that such evidence will be considered should Applicant provide the evidence in future communications.
Claim Rejections - 35 USC § 102
Applicant’s arguments, see Response, filed 25 July 2022, with respect to the rejection(s) of claim(s) 1 and 6-8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Lenker and Troyen.
Claims 1 and 6-8 were previously rejected as anticipated by Troyen.
Applicant notes that claim 1 has been amended to require a tubular element including “a second free end having a flange with slots therein to form flexible fingers.” Applicant asserts that Troyen fails to teach such.
The examiner agrees.  A new rejection is presented in view of Lenker in view of Troyen.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Applicant’s Response, filed 25 July 2022, with respect to the rejection(s) of claim(s) 2-5, 9-13, and 15-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lenker.
Claims 2-3 and 5 were previously rejected over Troyen in view of Ismert.
Claim 4 was previously rejected over the combination of Troyen and Zhang.
Claims 9-11 and 19-20 were previously rejected over the combination of Troyen and Champoux.
Claims 12-13 and 15-18 were previously rejected over the combination of Troyen, Champoux, and Lavalle.
Claim 21 was previously rejected over the combination of Troyen, Champoux, and Laney.
Applicant asserts claims 2-5, 13, and 15-18 are allowable for depending from claim 1.
Claim 1 has been rejected in view of Lenker, as described above.
Claim 9 has been amended corresponding to claim 1. Claims 10-12 and 19-21 depend from claim 9, and are alleged allowable for depending from claim 9.
Claim 9 is rejected in view of Lenker.
The examiner notes that Applicant has affirmed that claim 13 depends from claim 1, not claim 9.  A rejection is presented in view of the limitations of claim 1, accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2009/0236848 to Foreman et al. (hereinafter “Foreman”) is directed to a locking conduit member for locking with a structural member, the locking member including a plurality of flexible fingers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/05/2022